 


109 HR 2695 RH: Safe Housing Identity Exception for the Lives of Domestic Violence Victims Act or the SHIELD Act
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 186 
109th CONGRESS 1st Session 
H. R. 2695 
[Report No. 109–336] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Ms. Moore of Wisconsin (for herself and Ms. Harris) introduced the following bill; which was referred to the Committee on Financial Services 
 

December 13, 2005
Additional sponsors: Mrs. Christensen, Mr. Clay, Ms. Lee, Mr. Towns, Mr. Payne, Mr. Sanders, Mr. Conyers, Mrs. McCarthy, Mr. Strickland, Mr. Cleaver, Ms. Waters, Ms. Schakowsky, Mr. Capuano, Mr. McGovern, Mr. LaHood, Mr. Frank of Massachusetts, Ms. Carson, Mr. Wynn, Mrs. Capps, Ms. Zoe Lofgren of California, Mr. Cummings, Ms. Millender-McDonald, Ms. Roybal-Allard, Mr. Scott of Virginia, Ms. Wasserman Schultz, Mr. Markey, Mr. McNulty, Mr. Hinojosa, and Mr. Davis of Illinois 

 
December 13, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend the McKinney-Vento Homeless Assistance Act to protect the personally identifying information of victims of domestic violence, dating violence, sexual assault, and stalking. 
 
 
1.Short titleThis Act may be cited as the Safe Housing Identity Exception for the Lives of Domestic Violence Victims Act or the SHIELD Act.  
2.Amendment to the McKinney-Vento Homeless Assistance ActSection 423(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11383(a)) is amended by adding at the end the following:  
 
(8)Confidentiality 
(A)Housing Assistance Grants and ProgramsIn the course of awarding grants or implementing programs under this subsection, the Secretary shall instruct any recipient or subgrantee not to disclose to any person, agency, or entity any personally identifying information about any client if the Secretary, recipient, or subgrantee believes, based upon reasonable evidence, that the client is— 
(i)a victim of domestic violence, dating violence, sexual assault, or stalking; 
(ii)the parent or guardian of a minor victim of domestic violence, dating violence, sexual assault, or stalking; or 
(iii)the dependent or minor child of a victim of domestic violence, dating violence, sexual assault, or stalking. 
(B)Other Federal and State programsThe Secretary shall not require or ask a recipient or subgrantee of any other Federal or State program to disclose personally identifying information about any clients if the persons, agencies, or entities implementing those programs believe, based upon reasonable evidence, that those clients are— 
(i)victims of domestic violence, dating violence, sexual assault, or stalking; 
(ii)the parents or guardians of minor victims of domestic violence, dating violence, sexual assault, or stalking; or 
(iii)the dependents or minor children of victims of domestic violence, dating violence, sexual assault, or stalking. 
(C)Homeless management information systemsThe Secretary shall instruct any recipient or subgrantee under this subsection or any recipient or subgrantee of any other Federal or State program participating in any homeless management information system funded in whole or in part under this subsection that personally identifying information about any client may only be submitted to a homeless management information system if the program seeking to disclose such information has obtained informed, reasonably time-limited, written consent from the client to whom the information relates. The Secretary may require or ask any recipient or subgrantee to share nonpersonally identifying data in the aggregate regarding services to clients and nonpersonally identifying demographic information in order to comply with the data collection requirements of homeless management information systems. 
(D)DefinitionAs used in this paragraph, the term personally identifying information means information from or about an individual that could be used to identify such individual, including— 
(i)first and last name; 
(ii)a home or other physical address, including street name, name of city or town, and ZIP code; 
(iii)an email address or other online contact information, such as an instant messaging user identifier or a screen name that reveals an individual’s email address; 
(iv)a telephone number; 
(v)a social security number; 
(vi)an Internet Protocol address or host name that identifies an individual; 
(vii)a persistent identifier, such as a customer number held in a cookie or processor serial number, that is combined with other available data that identifies an individual; and 
(viii)any other information, including grade point average, date of birth, academic or occupational interests, athletic or extracurricular interests, racial or ethnic background, or religious affiliation, that, in combination with any of the above, would serve to identify any individual..  
 
 
December 13, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
